Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/827,446SUPPORT BRACKET FOR ROD ASSEMBLY filed on 3/23/2020.  Claims 25-48 are pending.  

Election/Restrictions
Claims 29, 31, 32, 35, 36, 43, 45, 46 and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/15/2021.
The traversal is on the ground(s) that Figure 25, (Species L) is the back view of Species K.  This is persuasive and Figure 25 is added to the elected Species K. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement submitted on 1/15/2021 and 2/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25, 26, 30, 33, 34, 39, 40, 44 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 446,675 to Glidden.
	With regards to claim 25, the patent to Glidden discloses a device having a mounting portion (f) extends in a first plane; an arm portion (e) having a proximal portion and a distal portion, the proximal portion being attached to the mounting portion such that the arm portion extends outwardly from the mounting portion; and a first rod-attachment portion disposed at a terminal end of the distal portion, the first rod attachment portion defining an aperture (i) for use in connecting to the shaft, and the first rod-attachment portion extending in second plane that is transverse to the first plane so as to not overlap with the mounting portion.
	With regards to claims 26 and 40, Glidden teaches wherein the aperture comprises an opened ended slot including a surface angling toward the mounting portion.
	With regards to claim 30 and 44, Glidden teaches wherein the mounting portion, arm portion, and first rod-attachment portion comprise a single piece of material.
	With regards to claim 33 and 47, Glidden teaches a mounting base (a), and the mounting portion defines at least one slot (between f’) to receive the mounting base.

	With regards to claim 39, Glidden teaches a device having a rod having an end portion; a bracket that comprises a mounting portion that extends in a first plane; 
an arm portion having a proximal segment and a distal segment, the proximal segment being attached to the mounting portion such that the arm portion extends outwardly from the mounting portion; and a rod-attachment portion disposed at a terminal end of the distal segment, the rod attachment portion defining an aperture for use in attachment to the shaft, and the rod-attachment portion extending in second plane that is transverse to the first plane so as to not overlap the mounting portion.


	Claims 37 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Publication No. 2006/0130983 to Nien.
	With regards to claim 37, Nien teaches a device having a body (41) having a fastener end; an annular edge (411) projecting about at least a portion of the fastener end; and the annular edge covering at least a portion of a bracket when the finial is attached to a rod.
	With regards to claim 38, Nien teaches wherein the fastener end includes an aperture (412) for receiving a connecting pin to connect the finial to a rod.




Claims 25, 27, 28, 39, 41 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 9723304 to Heath.
With regards to claims 25 and 39, Heath teaches a device having a rod (12) having an end portion; a bracket (30b1) that has a mounting portion that extends in a first plane; an arm portion (24) having a proximal segment and a distal segment, the proximal segment being attached to the mounting portion such that the arm portion extends outwardly from the mounting portion; and a rod-attachment portion (22) disposed at a terminal end of the distal segment, the rod attachment portion defining an aperture (52) for use in attachment to the shaft, and the rod-attachment portion extending in second plane that is transverse to the first plane so as to not overlap the mounting portion.
With regards to claim 27 and 41, Glidden teaches wherein the proximal portion (30b2) extends laterally of the mounting portion in the first plane.
With regards to claim 28 and 42, Glidden teaches wherein the proximal portion extends perpendicularly to the mounting portion, and the distal portion extends perpendicularly to the proximal portion.




Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        3/4/21